Mr. Chief Justice Del Toro
delivered the opinion of the court.
In a certain action brought in the District Court of San Juan by Francisca Sosa Fernandez against José Sosa Oliva to recover hereditary property record was made in the registry of property of notice of the complaint. The defendant moved for the cancellation of that record and the motion was granted.
On being notified the registrar cancelled, the entry, but stated that the order of the court was not final.
Sosa Oliva took this administrative appeal. After stating the facts in the case he says only that “The petitioner is of the opinion that the order made by the court is final and that the registrar of property erred in cancelling the entry of the notice of the complaint with the curable defect that the order was not final; since in this case the cancellation as to a third party is not a defect and the order of the court is illusory. ’ ‘ No further argument is presented and no authorities are cited in support of his contention. After the expiration of the term the appellant filed a brief containing only a wider discussion than was given in the writing, but without bringing any new argument.
In view thereof and as the registrar confined himself to stating the existence of a fact certain which appeared from the very documents presented to him, the Supreme Court will not interfere. That the registrar was right in his conclusion that the matter was still sub judice is shown by the fact of the pendency of the case in certiorari No. 549, Sosa v. District Court of San Juan, before this Supreme Court where the proceedings and the resolution of the district court in decreeing the cancellation in question have been submitted for consideration and review.
The decision appealed from must be affirmed.